       Case 4:20-cv-03196 Document 5 Filed on 09/30/20 in TXSD Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS



                                                     )
AARON SPRECHER,                                      ) Civil Case No. 4:20-cv-03196
                                                     )
       Plaintiff,                                    )
                                                     ) LIST OF INTERESTED PARTIES OR
       vs.                                           ) PERSONS
                                                     )
DESHAUN WATSON,                                      )
                                                     )
                                                     )
       Defendants.                                   )
                                                     )




       Pursuant to the Court Order dated September 15 2020 (Dkt. No. 3), the undersigned

certifies that as of this date, other than the named parties, Plaintiff is not presently aware of any

additional interested parties.



Dated: September 30, 2020

                                              Respectfully submitted,

                                              /s/ Kevin McCulloch
                                              Kevin P. McCulloch, Esq.
                                              The McCulloch Law Firm, PLLC
                                              501 Fifth Avenue, Suite 1809
                                              New York, New York 10017
                                              T: (212) 355-6050
                                              F: (206) 219-6358
                                              kevin@mkiplaw.com
